Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 5 and 6 recites “the temperature control housing” which is not discloses in applicant specification. Therefore, the temperature control housing is rejected as new matter. Applicant should amend claims 5 and 6 per applicant’s specification without adding new matter.   


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 5-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 recites the limitation "wherein said temperature sensing probe automatically locks to said temperature control housing and wherein movement of a lock button releases said temperature sensing probe from said temperature control housing" in lines 13-15.  There is insufficient antecedent basis for this limitation in the claim.
It is also unclear what the relationship between the lock button and the cooking appliance structure is? Although claim 5 discloses the steps of a method, it is not clear how the method steps of the lock button is performed using the structure of applicant’s cooking appliance invention. Applicant should amend claim 5 to include the structural relationship between the cooking appliance and the lock button in accordance to applicant’s specification without adding any new matter.   

Claims 6 recites the limitation "and wherein said temperature sensing probe automatically locks to said cooking appliance and wherein movement of a lock button releases said temperature probe from said temperature control housing" in lines 12-15.  There is insufficient antecedent basis for this limitation in the claim.
It is also unclear what the relationship between the lock button and the cooking appliance structure is? Although claim 6 discloses the structure of the temperature sensing system for a cooking appliance, it is not clear how the what the structure of the lock button as it relates to applicant’s cooking appliance invention. Applicant should amend claim 6 to include the structural relationship between the cooking appliance and the lock button in accordance to applicant’s specification without adding any new matter.   

Claims 7 recites the limitation "and wherein said temperature sensing housing automatically locks to said upper housing and wherein movement of a lock button of said upper housing releases said temperature sensing housing from said upper housing" in lines 10-13.  There is insufficient antecedent basis for this limitation in the claim.

Claims 9 recites the limitation "a locking mechanism having a lock button operatively connected to an actuating member" in lines 1-2.  It is unclear if there are two different lock buttons or if the lock button in the base claim is the same lock button as in claim 9? The examiner suggests amending claim 9 to indicate what the relationship of the lock button of claim 9 is to the lock button in base claim 8 in accordance with applicant’s specification and without adding any new matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Owensby et al (US 2012/0148713 A1 as previously recited) in view of Fang et al (US 6,935,874 B1 as newly recited).
With respect to claim 5, Owensby et al discloses of a method of operating a cooking appliance (Figures 14-24) having an upper heating surface 204 and a lower heating surface 203 (Para. 0043 and 0095; Figures 17-24), the method comprising the steps of: equipping the cooking appliance (Figures 17-24) with a control unit 101 and a removable lockable temperature sensing probe 55 (i.e. examiner interprets that the temperature sensor 55 is removably lockable via the electronic linear actuator 53 to secure or lock the temperature sensor 55 to and away from the upper heating surface 204 by the controller; Para. 0091-0092) that is removably affixable a housing 202 (Para. 0092 and 0095; Figures 17-18 and 22) adjacent a heating surface 204 (Para. 0043 and 0092; Figures 17-18 and 22), the temperature sensing probe 55 being in electrical communication 56 with the control unit 101 (Para. 0059 and 0091; Figures 12-24); coupling the upper heating surface 204 and the lower heating surface 203 so as to be selectively movable to vary a distance between the upper heating surface 204 and the lower heating surface 203 (Para. 0043 and 0095; Figures 17-24); and selectively moving a tip 57 of the temperature probe 55 from a first position (Figure 17) that does not extend beyond the upper heating surface 204, to a second position (Figure 18) where the tip 57 does protrude beyond the upper heating surface 204 (Para. 0043, 0092-0093 and 0095; Figures 17-24). 
[AltContent: arrow][AltContent: textbox (Temperature sensing probe)][AltContent: arrow][AltContent: textbox (Upper heating surface)][AltContent: arrow][AltContent: textbox (Linear Actuator)]
    PNG
    media_image1.png
    649
    479
    media_image1.png
    Greyscale

Figure 18 of Owensby et al
Owensby et al fails to disclose that a removably lockable temperature sensing probe in a temperature probe housing; wherein the temperature sensing probe automatically locks to the temperature control housing and wherein movement of a lock button releases the temperature sensing probe from the temperature control housing.  
Fang et al teaches of a removably lockable temperature sensing probe 43 in a temperature probe housing 5 (Col. 2, lines 56 thru Col. 3, line 4; Figures 1-9); wherein the temperature sensing probe 43 automatically locks to the temperature control housing 5 and wherein movement of a lock button 512 releases the temperature sensing probe 43 from the temperature control housing 5 (Col. 3, line 5-28; Figures 1-9).
[AltContent: arrow][AltContent: textbox (Locking mechanism)][AltContent: arrow][AltContent: textbox (Temperature sensing probe)][AltContent: textbox (Actuating member )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Temperature sensing housing)][AltContent: textbox (Lock Button)][AltContent: arrow]
    PNG
    media_image2.png
    870
    499
    media_image2.png
    Greyscale

Figure 7 of Fang et al
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to add onto the temperature sensing probe as taught by Owensby et al, by incorporating the safety device of the temperature probe housing as taught by Fang et al, thereby providing a cooking assembly with a 
safety device so as to eliminate the aforesaid disadvantage of the conventional cooking assembly.
.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bobo (US 2004/0123744 A1 as previously recited) in view of Griffin et al (US 2004/0074398 A1 as previously recited) and Fang et al (US 6,935,874 B1 as newly recited).
With respect to claim 8, Bobo discloses of a cooking appliance 20 (i.e. waffle iron 20), the cooking appliance 20 (Para. 0105; Figures 1-25) comprising: an upper housing 24, 26 having a first heating surface 58, 60 selectively contacting (i.e. when a waffle is put into the waffle iron, the waffle touches first heating surface) a food item (Para. 0105 and 0107; Figures 1-25), a lower housing 22 having a second heating surface 58, 60 selectively contacting (i.e. when a waffle is put into the waffle iron, the waffle touches first heating surface) the food item (Para. 0105 and 0107; Figures 1-25), the first heating surface 58, 60 and the second heating surface 58, 60 being selectively movable with respect to one another (Para. 0106; Figures 1-2B); a temperature sensing probe 600 removably lockable (i.e. a spring or similar device (not shown) may be utilized in order to ensure the thermo-couple 600 stays secured or locked against the corresponding grid array 58, 60. Thus the thermos-couple can be unsecured or unlocked from being against the corresponding grid array 58, 60) to a receiver (See figure 8 below showing the thermocouple received within and opening of the grid array 58, 60 and cover member 24, 26) in the upper housing 24, 26 and selectively extending through the first heating surface 58, 60 (Para. 0105; Figure 8).
[AltContent: arrow][AltContent: textbox (Dual Level Waffle Iron)][AltContent: arrow][AltContent: textbox (Upper/lower housing)][AltContent: arrow][AltContent: textbox (Lower housing)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Heating Surface)][AltContent: arrow][AltContent: textbox (Upper/ Lower housing )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Temperature sensing probe)]
    PNG
    media_image3.png
    672
    576
    media_image3.png
    Greyscale

Figure 8 of Bodo et al
Bodo et al fails to disclose that the temperature sensing probe includes a rotatable knob with a guide cylinder and a piercing shaft having a temperature sensor, the piercing shaft upon rotation of the knob being extendable from a first position, in which the piercing shaft is substantially contained within the knob, to a second position, in which the piercing shaft extends further from the knob to pierce the food item, and wherein the temperature sensing probe automatically locks to the receiver and movement of a lock button of the upper housing releases the temperature sensing probe from the receiver. 
Griffin et al teaches of a temperature sensing probe 10 includes a rotatable knob 22 with a guide cylinder 14, 24 and a piercing shaft 18 having a temperature sensor (i.e. the temperature is sensed at the tip 20 of the probe; Para. 0019; Figures 2 and 3), the piercing shaft 18 upon rotation of the knob 22 being extendable from a first position (i.e. Increasing or decreasing the penetration distance of the probe 18 below the plate; Figures 2, 3), in which the piercing shaft 18 is substantially contained within the knob 22, to a second position (i.e. Increasing or decreasing the penetration distance of the probe 18 below the plate; Figures 2, 3), in which the piercing shaft 18 extends further from the knob 22 to pierce the food item (Para. 0019-0022; Figures 2-3). The advantage of combining the teachings of Griffin et al in that of Bodo et al is that doing so would ensure that food orders are cooked to a sufficient temperature to satisfy health requirements without overcooking the food to render it unpalatable to the customer.
[AltContent: textbox (Gauge)][AltContent: textbox (Temperature Probe)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Temperature Probe Tip)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tubular grip
mount)]
    PNG
    media_image4.png
    475
    556
    media_image4.png
    Greyscale

Figure 3 of Griffin
Fang et al teaches that the temperature sensing probe 43 automatically locks to the receiver 5230 and movement of a lock button 512 of the upper housing 5 releases the temperature sensing probe 43 from the receiver 5230 (Col. 2, line 56 thru Col. 3, line 28; Figures 1-9). The advantage of combining the teachings of Fang et al in that of Bodo et al and Griffin et al is that doing so would provide a cooking assembly with a safety device so as to eliminate insertion/removal of the temperature probe into the socket within the housing. 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to replace the thermometer as taught by Bodo by incorporating the temperature probe as taught by Griffin et al, and further adding the incorporation of the safety device of the housing as taught by Fang et al, thereby preventing the insertion and removal of the temperature probe when the probe is extended into the housing.

With respect to claim 9, Bodo in view of Griffin et al, as applied to claim 8, does not explicitly discloses of a locking mechanism having a lock button operatively connected to an actuating member, wherein activation of said lock button moves said actuating member to release said temperature sensing probe from said receiver.
Fang et al teaches of a locking mechanism 511 having a lock button 512 operatively connected to an actuating member 51, wherein activation of the lock button 512 moves the actuating member 512 to release said temperature sensing probe 43 from the receiver 5230 (Col. 3, lines 5-28; Col. 4, lines 32-44; Figures 1-9). The advantage of combining the teachings of Fang et al in that of Bodo et al and Griffin et al is that doing so would provide a cooking assembly with a safety device so as to eliminate insertion/removal of the temperature probe into the socket within the housing. 







[AltContent: arrow][AltContent: textbox (Temperature sensing probe)]
[AltContent: arrow][AltContent: textbox (Receiver)]
    PNG
    media_image5.png
    835
    441
    media_image5.png
    Greyscale

Figure 8 of Fang et al
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify the cooking appliance housing as taught by Bodo in view of Griffin et al, by adding the incorporation of the safety device of the housing as taught by Fang et al, thereby preventing the insertion and removal of the temperature probe when the probe is extended into the housing.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bobo (US 2004/0123744 A1 as previously recited) in view of Griffin et al (US 2004/0074398 A1 as previously recited) and Fang et al (US 6,935,874 B1 as newly recited) as applied to claim 8 above, and further in view of Chen (US 5,743,647 A as previously recited).
With respect to claim 2, Bobo in view of Griffin et al in Fang et al, as applied to claim 8, does not explicitly discloses that the temperature sensing probe includes at least one protrusion extending from the piercing shaft; the temperature sensing probe at least one protrusion is received in an angled slot formed in the guide cylinder and a substantially vertical groove formed in the rotatable knob.
Chen teaches that the temperature sensing probe 2 includes at least one protrusion 24 extending from the piercing shaft 21 (Col. 2, lines 50-65; Figure 1-4); the temperature sensing probe 2 at least one protrusion 24 is received in an angled slot 130, 133 (i.e. angle can be 0, 90, 180 or 270. In this case the slot 130, 133 is substantially vertical at 90 degree with respect to the guide cylinder’s longitudinal direction) formed in the guide cylinder 131 and a substantially vertical groove formed in the rotatable knob 11 (i.e. the knob is rotatable by hand; Col. 2, lines 27-50; Figures 1-4).
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to add to the thermometer as taught by Bobo and Griffin et al and Fang et al, by incorporating the temperature probe features of at least one protrusion on the shaft and a substantially vertical groove formed within the rotatable knob as taught by Chen, for the purpose of coupling and decoupling mechanisms may be modified for detachably connecting the housing (i.e. guide cylinder and rotatable knob) with the thermometer. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bobo (US 2004/0123744 A1 as previously recited) in view of Griffin et al (US 2004/0074398 A1 as previously recited) and Fang et al (US 6,935,874 B1 as newly recited) as applied to claim 8 above, and further in view of Owensby et al (US 2012/0148713 A1 as previously recited).
With respect to claim 3, Bodo et al in view Griffin et al and Fang et al, as applied to claim 8, discloses that the temperature sensing probe 600 (Figure 8) is selectively movable between a second position (Figure 8) in which the temperature sensing probe 600 is retracted (i.e. if a spring or similar device is needed to ensure the thermos-couple stays secured against the heating surfaces 58, 60; Figures 2A-2B and 13A-13B) and does not extend through the first heating surface 22 (Para. 0105; Figures 8).
However, Bodo et al in view of Griffin et al and Fang et al does not explicitly disclose that the temperature sensing probe is selectively movable between a first position in which the temperature sensing probe extends through the first heating surface, and a second position, in which the temperature sensing probe is retracted and does not extend through the first heating surface.
Owensby teaches of a temperature sensing probe 55 is selectively movable between a first position, in which the temperature sensing probe 55 extends through the first heating surface 49, and a second position, in which the temperature sensing probe 55 is retracted and does not extend through the first heating surface 49 (Para. 0092-0093; Figures 17-18).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to add to the thermometer as taught by Bodo and Griffin et al and Fang et al, by incorporating of the movement mechanism of the temperature probe as taught by Owensby et al, for the purpose of eliminating concerns of cross-contamination of food and preventing leakage of packaging films around the probe.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Owensby et al (US 2012/0148713 A1 as previously recited) in view of Griffin et al (US 2004/0074398 A1 as previously recited) and Fang et al (US 6,935,874 B1 as newly recited).
With respect to claim 6, Owensby et al discloses of a temperature sensing system 52-57 for a cooking appliance 49-50 (Figures 14-22), the temperature sensing system 52-57 (Para. 0091; Figures 14-18) comprising: a temperature sensing probe 55 being removably lockable (i.e. examiner interprets that the temperature sensor 55 is removably lockable via the electronic linear actuator 53 to secure or lock the temperature sensor 55 to and away from the upper heating surface 204 by the controller; Para. 0091-0092) to a cooking appliance 49-50 (Para. 0091-0092; Figures 14-24); the temperature sensing probe 55 includes a piercing shaft 57 having a temperature sensor (i.e. the tip of the temperature probe 57 is a thermocouple), the piercing shaft 57 being extendable from a first position (i.e. starting position; Para. 0091; Figures 14-24), in which the piercing shaft 57 is substantially contained outside the cooking appliance 49-50 and food item 51 being monitored (Para. 0092; Figure 18), to a second position (i.e. Forward position; Para. 0091, Figure 17), in which the piercing shaft 57 extends out and protrudes into the cooking appliance 49-50 (Para. 0091-0093; Figures 17-18); a control unit 101 in electrical communication with the temperature sensing probe 55 (Para. 0059-0060 and 0091; Figures 17-19), the control unit 101 selectively operating the cooking appliance 49-50 in dependence upon data (i.e. temperature readings feedback to the controller) from the temperature sensing probe 55 (Para. 0091-0092; Figures 17-19). 
	Owensby et al is silent regarding the temperature sensing probe includes a rotatable knob and a piercing shaft having a temperature sensor, the piercing shaft being extendable from a first position, in which the piercing shaft is substantially contained within the rotatable knob, to a second position, in which the piercing shaft extends out of the rotatable knob and protrudes into said cooking appliance; wherein rotation of the rotatable knob effects the extension of the piercing shaft from the first position to the second position; and wherein the temperature sensing probe automatically locks to said cooking appliance and wherein movement of a lock button releases the temperature probe from the temperature control housing. 
	Griffin further teaches that the temperature sensing probe 10 includes a rotatable knob 14 and a piercing shaft 18 having a temperature sensor 20, the piercing shaft 18 being extendable from a first position (i.e. starting position), in which the piercing shaft 18 is substantially contained within the rotatable knob 14, to a second position (i.e. extended position), in which the piercing shaft 18 extends out of the rotatable knob 14 and protrudes into the cooking appliance 12 (Para. 0019-0022; Figures 2-3); wherein rotation of the rotatable knob 14 effects the extension of the piercing shaft 18 from the first position (i.e. starting position) to the second position (i.e. extended position; Para. 0019-0022; Figures 1-3). The advantage of combining the teachings of Griffin et al in that of Bodo et al is that doing so would ensure that food orders are cooked to a sufficient temperature to satisfy health requirements without overcooking the food to render it unpalatable to the customer.
Fang et al teaches that the temperature sensing probe 43 automatically locks to the cooking appliance (Figure 2) and wherein movement of a lock button 512 releases the temperature probe 43 from the temperature control housing 5 (Col. 2, line 56 thru Col. 3, line 28; Figures 1-9). The advantage of combining the teachings of Fang et al in that of Owensby et al and Griffin et al is that doing so would provide a cooking assembly with a safety device so as to eliminate insertion/removal of the temperature probe into the socket within the housing. 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to replacing to the temperature sensing probe as taught by Owensby et al by incorporating the temperature probe as taught by Griffin et al, and further adding the incorporation of the safety device of the housing as taught by Fang et al, thereby preventing the insertion and removal of the temperature probe when the probe is extended into the housing.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Owensby et al (US 2012/0148713 A1 as previously recited) in view of Fox (US 4,875,782 A as previously recited) and Fang et al (US 6,935,874 B1 as newly recited).
With respect to claim 7, Owensby et al discloses of a cooking appliance (Figures 1-24), the cooking appliance (Figures 14-24) comprising: an upper housing 202 having a first heating surface 204 (Para. 0043 and 95; Figures 17-24); a lower housing 201 having a second heating surface 203 (Para. 0043 and 95; Figures 17-24); a temperature sensing probe 55 removably affixable to the upper housing 202 and selectively extendable through the upper housing 202 and the first heating surface 204 (Para. 0043, 0091-0093 and 0095; Figures 17-24); wherein the temperature sensing probe 55 may be selectively extended between a first position (Figure 17) in which the temperature sensing probe 55 does not extend beyond the first heating surface 204, and a second position (Figure 18) in which the temperature sensing probe 55 does extend beyond the first heating surface 204, during operation of the cooking appliance (Para. 0043, 0092-0093 and 0095; Figures 17-24).
Owensby et al fails to disclose that a temperature sensing probe in a temperature probe housing removably affixable to the upper housing and selectively extendable from the temperature probe housing; and wherein the temperatures sensing housing automatically locks to the upper housing and wherein movement of a lock button of the upper housing releases the temperature sensing housing from the upper housing.
Fox teaches of a temperature sensing probe 26 in a temperature probe housing 28 and selectively extendable from the temperature probe housing 28 (Col. 4, lines 54-66; Col. 5, lines 11-25; Figures 1-2). The advantage of combining the teachings of Fox in that of Owensby et al is that doing so would measure the temperature of the material at varying depths using the thermocouple assemblies.

[AltContent: arrow][AltContent: textbox (Housing of Temperature Probe)][AltContent: arrow][AltContent: textbox (Housing of Apparatus)][AltContent: arrow][AltContent: textbox (Motor)][AltContent: arrow][AltContent: textbox (Temperature probe)][AltContent: arrow][AltContent: textbox (Rotatable gear)]
    PNG
    media_image6.png
    742
    345
    media_image6.png
    Greyscale

Figure 1 of Fox
Fang et al teaches that the temperatures sensing housing 411 automatically locks to the upper housing 5 and wherein movement of a lock button 512 of the upper housing 5 releases the temperature sensing housing 411 from the upper housing 5 (Col. 2, line 56 thru Col. 3, line 28; Figures 1-9). The advantage of combining the teachings of Fang et al in that of Owensby et al and Fox is that doing so would provide a cooking assembly with a safety device so as to eliminate insertion/removal of the temperature probe into the socket within the housing. 
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify the temperature sensing probe as taught by Owensby et al, by adding the incorporation of the temperature tube housing as taught by Fox, and further adding the incorporation of the safety device of the housing as taught by Fang et al, thereby preventing the insertion and removal of the temperature probe when the probe is extended into the housing.

Response to Amendment
With respect to Claim Objection: Applicant’s argument regarding the claim objections filed on April 19, 2022, is persuasive and the previous claim objection of the last Office action is withdrawn. The examiner will sequence the claim number when the claims are in condition for allowance.  

Response to Arguments
Applicant's arguments filed April 19, 2022 have been fully considered but they are not persuasive.

Applicant argues: “Applicant traverses this rejection and respectfully asserts that Owensby and Fox, alone and in combination, do not disclose or render obvious at least each and every element of amended independent claim 5. The Fox probe 26 does not automatically lock to the housing and there is no lock button that release the temperature probe from the housing 28 as recited in the amended claim 5” on pages 5-7 of remarks.

Examiner response: The examiner respectfully agrees with applicant’s interpretation of the previous 35 USC 103 rejection regarding newly amended claim 5. The combination of Owensby and Fox alone or in combination does not disclose every element of the amended independent claim 5. Applicant is correct that Fox does not remedy the deficiencies of Owensby regarding automatically locking the temperature sensing probe to the housing and that there is a lock button that releases the temperature sensing probe from the housing. 
After further search and consideration the examiner found newly recited prior art Fang et al that is now relied upon for the rejection of the amended claim 5. The examiner rejects the amended claim 5 under 35 USC 103 rejection over Owensby et al in view of Fang et al because Fang et al remedies the deficiencies of Owensby et al as it relates to the removably lockable temperature sensing probe in a temperature probe housing; wherein the temperature sensing probe automatically locks to the temperature control housing and wherein movement of a lock button releases the temperature sensing probe from the temperature control housing. 

Applicant argues: “Applicant traverses this rejection and respectfully asserts that Owensby and Griffin, alone and in combination, do not discloses or render obvious at least each and every element of amended independent claim 6. Owensby temperature sensor does not automatically lock to the first platen 49 and there is no lock button that releases the temperature sensor as recited in amended claim 6” on pages 7-8 of remarks.

Examiner response: The examiner agrees with applicant’s interpretation of the previous 35 USC 103 rejection of newly amended claim 6 over Owensby in view of Griffin et al. Neither Owensby nor Griffin, alone or in combination discloses of renders obvious each and every element of the amended independent claim 6. Neither Owensby nor Griffin, alone in combination, discloses a temperature sensor that automatically lock to the first platen using a lock button to releases the temperature sensor. Although Owensby taught of a temperature probe capable of being removed from and positioned into the first platen using an automatic actuation device for a specific period of time, Owensby does not teach of a locking mechanism including a release button for the locking mechanism. Griffin does not remedy Owensby deficiencies for the locking mechanism including the lock release button, but does remedy the deficiencies regarding the rotatable knob structure for the movement of the piercing shaft. 
   After further search and consideration the examiner found newly recited prior art Fang et al that is now relied upon for the rejection of the amended claim 6. The examiner rejects the amended claim 6 under 35 USC 103 rejection over Owensby et al in view of Griffin in further view of Fang et al because Fang et al remedies the deficiencies of Owensby et al as it relates to the temperature sensing probe automatically locks to the cooking appliance and wherein movement of a lock button releases the temperature sensing probe from the temperature control housing. 
   
Applicant argues: “Applicant traverses this rejection and respectfully asserts that Owensby and Fox, alone and in combination, do not disclose or render obvious at least each and every element of amended independent claim 7. As set forth above in support of claims 5 and 6, Owensby and Fox, alone and in combination, fail to teach the recited temperature sensing probe removably affixed to the upper housing. The discussions of Owensby and Fox in support of claims 5 and 6 are incorporated herein by reference. Owensby and Fox fail to teach the temperature probe housing that automatically locks to the upper housing as recited in amended claim 7” on pages 8-10 of remarks.

Examiner response: Applicant’s arguments regarding amended claim 7 are persuasive, regarding the previous 35 USC 103 rejection over Owensby in view of Fox of the last Office action. The examiner agrees with applicant’s interpretation that neither Owensby nor Fox, alone or in combination discloses each and every element of the amended independent claim 7. Neither Owensby nor Fox teaches of the temperature probe housing that automatically locks to the upper housing. Although Owensby taught of a temperature probe capable of being removed from and positioned into the upper housing of a cooking appliance using an automatic actuation device for a specific period of time, Owensby does not teach of a locking mechanism that includes a release button for the locking mechanism. Fox does not remedy Owensby deficiencies for the locking mechanism including the lock release button, but does remedy the deficiencies regarding the selectively extendable and removably temperature sensing probe of the temperature probe housing from/into the upper housing of the cooking appliance.
   After further search and consideration the examiner found newly recited prior art Fang et al that is now relied upon for the rejection of the amended claim 7. The examiner rejects the amended claim 7 under 35 USC 103 rejection over Owensby et al in view of Fox in further view of Fang et al because Fang et al remedies the deficiencies of Owensby et al as it relates to the temperature sensing housing automatically locks to the upper housing and wherein movement of a lock button of the upper housing releases the temperature sensing housing from the upper housing. 

Applicant argues: “The Examiner has rejected claim 8 as being allegedly obvious over Bobo (US Pub. No. 2004/0123744) in view of Griffin. Applicant traverses this rejection and respectfully asserts that Bobo and Griffin, alone and in combination, do not disclose or render obvious at least each and every element of amended independent claim 8. Bobo fails to teach a probe that is removably lockable as recited in amended claim 8 and emphasized above, at least because a simple spring would not automatically lock the probe and there is no lock button to release the probe. In light of the above, Applicant therefore respectfully submits that at least claim 8 now clearly distinguishes over the cited prior art of record, including Bobo, the other cited art adding no pertinent disclosure to that of Bobo in this regard”, on pages 8-9 of remarks. 

Examiner response: The examiner respectfully agrees with applicant’s interpretation of the previous 35 USC 103 rejection regarding applicant’s amendment to claim 8. The examiner agrees that neither Bobo nor Griffin, alone or in combination discloses each and every element of the amended independent claim 8. Neither Bodo nor Griffin, alone or in combination teaches of temperature sensing probe that is removably lockable using a lock button on the upper housing. Although Bobo does teach of a temperature sensing probe capable of being selectively removable from and extendable into the upper housing such that the temperature sensing probe is locked into the upper housing when the temperature sensing probe is placed within the upper housing of the cooking appliance. However, Bobo does not teach of a temperature sensing locking mechanism including a lock release button. Griffin does not remedy Owensby deficiencies for the locking mechanism including the lock release button, but does remedy the deficiencies regarding the rotatable knob structure for the movement of the piercing shaft.
Therefore, after further search and consideration the examiner found newly recited prior art Fang et al that is now relied upon for the rejection of the amended claim 8. The examiner rejects the amended claim 8 under 35 USC 103 rejection over Bobo et al in view of Griffin in further view of Fang et al because Fang et al remedies the deficiencies of Bobo et al as it relates to the temperature sensing probe automatically locking to the receiver and wherein movement of a lock button of the upper housing releases the temperature sensing probe from the receiver. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/
Examiner, Art Unit 3761
May 30, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761